Citation Nr: 1125588	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-05 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol dependency.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was originally scheduled for a central office hearing on October 19, 2010.  The record indicates that he, through his representative, withdrew his hearing request on October 20, 2010.  See 38 C.F.R. § 20.704(e) (2010).  Accordingly, the Board may proceed with appellate review.


FINDINGS OF FACT

The Veteran's PTSD is characterized by sleep disturbances, intrusive thoughts, hypervigilance, isolation, anxiety, depression, and irritability.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

As noted in the introduction, the June 2009 rating decision granted the claim for PTSD, assigning a 50 percent evaluation, effective March 12, 2007.  The Veteran appealed that rating decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In order to warrant the next higher evaluation of 70 percent, the Veteran's PTSD must be characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The October 2008 initial Biophysical Assessment from the Secaucus Vet Center notes a history of night sweats, sleep disturbances, an increasingly short temper, and general anxiety.  The Veteran was neat and well-kempt.  His was friendly and cooperative and appeared to be of average intelligence.  He was oriented times three.  His memory function appeared normal.  His affect was appropriate.  He appeared tense at times, but overall his motor activity presented as relaxed.  His judgement appeared to be good.  He became tearful when recounting a mistake during combat whereby he was incorrectly informed that his father had died.  He denied any suicidal or homicidal ideation, intention, or plan.  He appeared to be clinically stable.

During the course of his treatment at the Vet Center from October 2008 to February 2009, the Veteran reported symptoms of intrusive thoughts, nightmares, anger management issues, anxiety in crowds, isolative behaviors at work, hypervigilance, social anxiety, and isolative tendencies in general.

In June 2009, the Veteran underwent a VA examination in conjunction with this claim.  At that time, he complained of flashbacks, vivid memories of war experiences, fitful sleep, dissociative reactions at night, difficulty sleeping, nightmares, use of alcohol to combat insomnia, hypervigilance, nightmares, isolation, social avoidance, mood swings, irritability, and frequent loss of concentration and impaired memory at work during periods of anxiety.  He arrived early for his examination, appropriately dressed and groomed.  

On objective examination, the Veteran was alert and cooperative and his motor activity was calm.  He was oriented to time, place, and person.  His affect was appropriate to the content of the material discussed.  The examiner noted that, when confronted with the fact that he isolated himself from his immediate family, the Veteran began to weep.  His speech was normal.  He demonstrated no evidence of perceptual impairment or thought disorder.  Thought content was appropriate to the interview.  The Veteran denied suicidal and homicidal ideation.  His memory and concentration were intact for the interview.  Abstract reasoning, judgment, and impulse control were intact.  Insight was moderately impaired.  He was not aware of the extent that he was isolating and avoiding his family or how his mood and irritability impacted his wife and daughter.  

While a Veteran's rating on the Global Assessment of Functioning (GAF) scale is not dispositive, the Board notes that he was assigned a Global Assessment of Functioning (GAF) score of 47, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  The examiner reasoned that this GAF score was appropriate because the Veteran isolates from his family and has few friends.  He avoids his family and avoids making close emotional contact.  He has heighted arousal and impaired sleep.  He avoids recreational and leisure activities.  He uses alcohol habitually to deal with his heightened stress, his arousal, and his impaired sleep.  The Veteran was able to maintain employment but only in an isolated capacity.  This examiner found the Veteran deficient in most social areas with occupational impairment including reduced reliability and productivity due to his symptoms.

Vet Center treatment records from February 2009 to December 2009 show that the Veteran participated in regular individual treatment to diminish his symptoms.  These records reveal occasional flare-ups of symptoms, such as anxiety, when hid normal routine was disturbed.

Vet Center treatment records from December 2009 to September 2010 reflect  complaints of increasing symptoms, such as anxiety, depression, angry outbursts, dissociative behaviors, hypervigilance, and irritability.  The Veteran reported that his company was considering laying him off and this stressor overwhelmed him, increasing the intensity and frequency of his PTSD symptoms.  He continued to deny suicidal or homicidal ideations.  In August 2010, the Veteran sustained another stressor when his wife suffered a stroke.  The Veteran reported symptoms of sleep disturbance, nightmares, intrusive symptoms, depression, anxiety, anger, angry outbursts, avoidant behaviors, and a need to isolate.

VA treatment records from March 2010 include a mental status examination, which found the Veteran's speech clear, coherent, and goal-directed, without evidence of tangentiality or loose associations.  His mood was anxious.  His affect was full range and appropriate.  He denied suicidal or homicidal ideation or intent.  He denied the presence of any psychotic symptoms, including auditory or visual hallucinations, paranoid ideation or ideas of reference.  His insight and judgment were good.  The Veteran's subjective complaints included insomnia, anxiety, and severe emotional distress.  He was assigned a GAF score of 55, which represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).

VA treatment records from May 2010 include another mental status examination.  At that time, the Veteran was casually groomed and dressed.  He made fair eye contact.  He was alert and oriented to time, place, and person.  He was cooperative on approach.  His speech was normal in rate, rhythm, and volume.  His mood was okay and his affect was anxious.  He denied suicidal and homicidal ideation, paranoia, auditory and visual hallucination, and other unusual perceptual experiences.  His though pattern was linear.  His insight and judgment were adequate.

A December 2010 letter from the Veteran's employer states that his employment would end in March 2011 and explained his eligibility for a separation package.

Based on the above, the Board concludes that the preponderance of the evidence is in favor of a 70 percent rating, but no more, for the Veteran's PTSD.  Initially during the appeals period, the major impact of the Veteran's PTSD was deficiency in most social areas.  His PTSD was characterized by sleep disturbances, intrusive thoughts, hypervigilance, isolation, and anxiety. With the additional job and family stressors, his mood has become notably more depressed.  Although he was able to maintain his job for more than 25 years prior to being laid off, the June 2009 VA examiner noted that this was possible because of the isolated nature of that position.  Resolving doubt in the Veteran's favor, the Board finds these symptoms to most nearly approximate the criteria for a 70 percent evaluation in that they show occupational and social impairment with deficiencies in most areas, specifically family relations and mood, due to depression, irritability, and social isolation.  See 38 C.F.R. § 4.130, DC 9411.  

While a 70 percent rating is found to be warranted, assignment of the next-higher 100 percent evaluation is not.  Indeed, the Veteran has consistently been appropriately groomed and fully oriented.  He has denied suicidal and homicidal ideations, hallucinations, and delusions throughout the course of this appeals period.  There is no indication on the record that his thought process is impaired.  Therefore, the criteria for the next higher evaluation of 100 percent have not been satisfied.  As such, the Board determines that the preponderance of the evidence is in favor of the assignment of a 70 percent, but no more, initial rating for the Veteran's PTSD.  38 C.F.R. § 4.7.

Consideration has been given to assigning a staged rating; however, at no time since March 7, 2007 has the Veteran's PTSD warranted an evaluation in excess of 70 percent.  See Fenderson, 12 Vet. App. at 126.

The Board has also considered whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When either of those two elements have been met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the record indicates that the Veteran was employed for more than 35 years as a HVAC mechanic until March 2011, when he received a separation package from his then-employer.  While the evidence suggests that the Veteran is currently unemployed, this is not tantamount to being unemployable and the Board finds that the issue of unemployability has not been raised by the record.


ORDER

Entitlement to an evaluation of 70 percent, but no more, for PTSD is granted, subject to the provisions governing the award of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


